Exhibit 10.20

 

GLENN C. CHRISTENSON

EXECUTIVE VICE PRESIDENT

CHIEF FINANCIAL OFFICER

CHIEF ADMINISTRATIVE OFFICER

 

May 12, 2000

 

via hand delivery

 

Ms. Fern Price, Trust Officer

BANK OF AMERICA, N.A.

300 South Fourth Street, Third Floor

Las Vegas, Nevada  89101

 

Re:                               Ground Lease dated June 1, 1995, as amended
(the “Lease”), between TGH&H Real Estate Trust, as successor landlord
(“Landlord”), and Texas Station, Inc., as successor tenant (“Tenant”).

 

Dear Ms. Price:

 

This letter agreement will confirm that, pursuant to Section I.C.2 of the Lease,
Landlord and Tenant have agreed that (a) the annual Rent (as defined in the
Lease) for the first Rental Period (as defined in the Lease) shall be $3,450,000
per year, subject to adjustment pursuant to subsection (b) of that Section, and
(b) the first Rental Period shall commence on August 1, 2000.  Except as
expressly modified hereby, the Lease remains in full force and effect.

 

If the foregoing accurately sets forth Landlord’s agreement with respect to
these matters, please so indicate by executing the attached copy of this letter
in the space provided below and returning it to me as soon as possible.

 

 

 

 

Sincerely,

 

 

 

 

 

 

 

 

TEXAS STATION, INC.

 

 

 

 

 

 

 

 

By:

/S/  GLENN C. CHRISTENSON

 

 

 

Glenn C. Christenson

 

 

 

Senior Vice President

 

 

 

Treasurer

 

 

 

 

 

 

 

 

AGREED to and ACCEPTED this            day of May, 2000

 

 

 

 

 

 

 

TGH&H REAL ESTATE TRUST

 

 

 

 

 

 

 

By:

Bank of America, N.A., as Trustee of the TGH&H Real Estate Trust under Trust
Agreement dated January 8, 1997

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

bcc:

Frank J. Fertitta, III

 

 

 

 

Blake L. Sartini

 

 

 

 

Scott M Nielson

 

 

 

 

William W. Warner

 

 

 

 

Richard J. Haskins

 

 

 

 

John Hertig

 

 

 

 

--------------------------------------------------------------------------------